ORDER
PER CURIAM.
In this medical-malpractice action, the plaintiff, Dorothy Evelyn Pobst, appeals from the trial court’s judgment entered on a jury verdict for the defendants, Kee B. Park, M.D., and David Anderson, M.D. The plaintiff raises two points on appeal, both assigning error in the trial court’s evidentiary rulings. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The parties, however, have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order. We affirm the trial court’s judgment pursuant to Rule 84.16(b)(5).